                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

EDDIE LEE HAWKINS                                                         PLAINTIFF

v.                         CASE NO. 2:18-CV-00130 BSM

NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                         DEFENDANT

                                       ORDER

      After careful review, United States Magistrate Judge Joe J. Volpe’s recommended

disposition [Doc. No. 21] is adopted, the Commissioner’s final decision is affirmed, and

Eddie Lee Hawkins’s case is dismissed with prejudice.

      IT IS SO ORDERED this 30th day of July 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
